The plaintiff claims under a deed executed to him by R. R. Prentiss, trustee, in a deed of trust executed to said Prentiss by J. D. Brett and wife on 16 January, 1886, and duly registered on 26 February, 1887. The defendants, the Grandys, claim under a deed executed to them by T. R. Jernigan, trustee, in a deed executed to said Jernigan by Harrell  Sharpe, dated 1 January, 1878, and duly registered on 17 October, 1878. The defendants also introduced a deed to the said Harrell  Sharpe executed by J. D. Brett and wife on 1 January, 1878, which deed was not registered until 11 October, 1889.
As there is no contention that Prentiss had actual notice at the time of the execution of the deed to him, the question upon which the case is to be determined is whether he had constructive notice of the conveyances above mentioned. It is plain that he did not have constructive notice by registration, as there is nothing in the   (56) record to show that the trustor, Brett, had conveyed the property to Harrell  Sharpe. All that Prentiss was required to do was to "follow up the chain of title as it appeared of record," and if it was unbroken, and he found no registration of a deed from Brett, or those under whom he claimed, he was not compelled to look over the whole record for the deed of trust from Harrell  Sharpe to Jernigan, when the registry would not have disclosed any connection of the said parties with the line of Brett's title. Maddox v. Arp, 114 N.C. 585.
Having no notice by registration, the next point to be examined is whether Prentiss, under the proviso of sec. 1, ch. 147, Laws 1885 (the act relating to the registration of deeds), had constructive notice of the said unregistered conveyance by reason of the possession of Harrell  Sharpe, or of those claiming under them, at the time of its execution, on 16 January, 1886. There was testimony tending to show that Harrell  Sharpe were not then in possession, but that the land had been leased by an agent of Brett to one Mebane Norvell. If the jury should find that Norvell was the tenant of Brett, it must be assumed that if Prentiss had made inquiry of him he would have been so informed. The information thus obtained would have been entirely consistent *Page 40 
with the record title of Brett, and in the absence of other circumstances there would have been no duty on the part of Prentiss to make further inquiry. Such possession alone would not therefore be constructive notice of the deeds under which the defendants claim.
This view of the case was not submitted to the jury, but upon the whole evidence the court held that the plaintiff was not entitled to recover. This ruling, in our opinion, was erroneous, and there must be a
New trial.
(57)